I desire to say I can not agree with my brethren that all the facts in detail in regard to the assault case in cause No. 4162 were admissible in this case. That case has no connection with the robbery case, so far as defendant is concerned. The robbery case had ended; he pleaded guilty to the robbery. When the robbery occurred he and his companion went away over to Dallas, three or four miles distant, appellant going to bed. That transaction was completed. The robbery was a finality. If it was thought necessary or legal to introduce the fact that he assaulted the officers, certainly the details of it ought not to have been admitted. We have an old familiar rule where an extraneous crime or offense, or one thought to be a crime or offense, is used by the State, that the details and history of the case can not be developed in the case on trial. Two cases were being tried at the same time against appellant, the robbery case at Oak Cliff, and the assault case in Dallas. It was not necessary to make the robbery case understood in any manner to introduce the details of the transaction in Dallas, where the officers went to appellant's room and had the shooting scrape with him. What effect it may have had on the minds of the jury can not be told except in the light of the verdict in the robbery case, which is ninety-nine years. With the details of the assault case out of this record the verdict may have been much less, but we do know that he was awarded ninety-nine years, and this testimony may have produced the heavy verdict. In the judgment of the writer it was clearly inadmissible. Appellant pleaded guilty to the robbery. The details of the robbery itself were admissible, of course, because the statute provides that in cases of pleas of guilty, among other things, evidence shall be introduced before the jury. Evidently the State thought defendant might escape with a smaller punishment for the robbery or might not get as heavy punishment as desired. A sufficient amount of the details of the robbery should have gone to the jury so that they might arrive at a fair conclusion as to the amount of punishment to be meted out on account of the robbery. A case should not be burdened with the details of an assault and shooting scrape case occurring at different times and places. I do not believe appellant has had that fair trial accorded him by the law, therefore I can not agree to this affirmance. I do not care to pursue the matter further. I respectfully enter my dissent. *Page 257